Citation Nr: 1208609	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to service connection for disability of the right hip.

Entitlement to service connection for disability of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 1992, the Veteran testified at a Travel Board hearing before a member of the Board, who has since retired from the Board.  A transcript of that proceeding is of record.  The Board informed the Veteran that she had a right to another Board hearing in a March 2007 letter, but she declined an additional hearing.

When the Veteran's case was most recently before the Board in February 2011, it was remanded for further development.  The case since has been returned to the Board for further appellate action.


REMAND

Unfortunately, the Veteran's case must again be remanded for further development.  

The Board notes that many of the previous remand directives were not followed with respect to the requested VA examinations.  In addition, the February 2011 remand directives were not followed by the VA examiners who conducted the March 2011 and October 2011 examinations.  First, the February 2011 remand requested that the Veteran be examined by a new VA examiner and not the examiner who performed the February 2010 examination.  The October 2011 examination was performed by the same examiner who performed the February 2010 examination.  

Second, the February 2011 remand requested that a VA physician with sufficient expertise provide an opinion as to whether it is at least as likely as not that the disability of each hip is etiologically related to the Veteran's active service or was caused or chronically worsened by her service-connected right and left knee disabilities.  Neither the March 2011 or October 2011 examination reports addresses whether the Veteran's bilateral hip disability was chronically worsened by her service-connected bilateral knee disability.  

As such, the Board finds that the examinations results and opinions submitted by the March 2011 and October 2011 VA examiners do not satisfy the February 2011 remand directives (as enumerated in the remand below).  Specifically, they did not address whether the bilateral hip arthritis was chronically worsened by her service-connected bilateral knee disability.  In addition, the October 2011 VA examination was conducted by a physician who had previously examined the Veteran, and it was specifically requested that a new VA examiner examine the Veteran.  

The U.S. Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should have the claims folders sent to a VA physician with appropriate expertise to determine the etiology of the Veteran's bilateral hip disability.  The physician should not be a VA physician who has previously examined the Veteran.  

Based on a review of the claims folders, the physician should provide an opinion for disability of each hip as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service OR was caused or chronically worsened by her service-connected bilateral knee disability.  

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.

If physician determines that another examination is required before the requested opinions may be rendered, then the Veteran should be afforded such an examination.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


